DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered. December 6,2021.  Applicants' arguments and amendments to the claims filed December 6, 2021 have been entered.  Claims 21, 22, 36, and 36 have been amended, claims 1-20, 23-25, 27, 29, 32-33, 40,  and 42-43 have been cancelled, and no claims have been newly added.  Accordingly, claims 21-22, 26, 28, 30-31, 34-36, 39, 41, and 44-51 are pending in the application and under consideration on the merit.

Priority
This application claims priority benefit from U.S. Provisional Patent Application 62/696,359 filed July 11, 2018. 



Withdrawn Rejections - 35 USC § 112(a)

Claims 21-22, 26, 28, 30-31, 34-36 41, and 44-51 were rejected in the previous Office Action mailed July 27, 2021, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended the base claims to include the limitations that there is a first active ingredient and second active ingredient wherein after the curing of the extruded homogeneous mixture to form the orally disintegrating film matrix, impregnating, via 3D printing a second active ingredient to the cured oral dissolvable film which has support in the specification as filed.  Accordingly, the rejection is hereby withdrawn.
Withdrawn Rejections - 35 USC § 103

Claims 36, 29, 41, 44, 45, 47, 49, 51, and 52 were rejected in the previous Office Action mailed July 27, 2021, under 35 U.S.C. 103 as obvious over Fuisz et al (“Fuisz”, US patent application 20110290694 A1, published Dec. 1, 2011) and Fuisz et al (“Fuisz’825”, US patent application 20080075825 A1, published March 27, 2008) in view of Williams (non-patent literature, The Review of American Pharmaceutical Business & Technology, pp.  1–10; November 30, 2015) and Ehtezazi et al (“Ehtezazi”, non-patent literature, Journal of Pharmaceutical Sciences, (2017) pp. 1-10, Dec. 20, 2017).  Applicant has amended the base claim 36 to include the limitations that there is a first active 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary J. Speier on January 10, 2022..
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 21 has been cancelled. 
Claim 22 has been amended as follows:
 In line one, the claim dependency “claim 21” has been deleted and replaced with –claim 36--.
Claim 26 has been amended as follows:
 In line one, the claim dependency “claim 26” has been deleted and replaced with –claim 36--.
In line two the phrase “EUDRAGIT® EPO (“ has been deleted.
In line two the symbol “)”has been deleted. 

Claim 28 has been cancelled. 
Claim 30 has been amended as follows:
 In line one, the claim dependency “claim 30” has been deleted and replaced with –claim 36--.

Claim 31 has been cancelled. 
Claim 34 has been cancelled. 
Claim 36 has been amended as follows:
 In line twelve, the phrase “Kollicoat® Protect (“ has been deleted.
In line thirteen the symbol “)” prior to the semicolon has been deleted. 

In line sixteen the symbol “)” prior to the semicolon has been deleted. 

Claim 46 has been cancelled. 
Claim 48 has been cancelled. 
Claim 50 has been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The closest prior art is Fuisz (US patent application 20110290694 A1, published Dec. 1, 2011) and Ehtezazi et al (Journal of Pharmaceutical Sciences, (2017) pp. 1-10, Dec. 20, 2017).  Fuisz discloses a rapidly dissolving edible film dosage form incorporating an active ingredient that may be evenly distributedthroughout the film (abstract).  Fuisz teaches that a wide variety of medicaments, bioactive active substances and pharmaceutical compositions may be included in the dosage forms of the present invention ([0100])and desmopressin (a moisture sensitive drug) is one of the active agents ([0110]).  
Ehtezazi discloses 3D printing in the formulation of fast dissolving oral films (FDF) (title) wherein filaments were prepared containing polyethylene oxide (PEO) with and active (abstract).

The instant invention is the first to utilize the two different methods to incorporate a first active agent and a second active agent wherein the second active agent would have been formed on the cured matrix by the method of 3D printing, while the first active agent would be impregnated by a different method homogenously into the film.  The additional prior art references do not provide suggestion or motivation to use multiple methods to impregnate multiple actives in an oral rapidly dissolvable film with a moisture content of less than 6wt% as a result of the specific concentration of HPMC and amino alkyl methacrylate copolymers

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 22, 26, 30, 36, 39, 41, 44, 45, 47, 49, 51, and 52 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617